Citation Nr: 1637708	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  08-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating for degenerative osteoarthritis of the right knee prior to April 20, 2015. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.  

Thereafter, in a May 2009 rating decision, a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence was assigned, effective July 9, 2008.  A 10 percent rating was assigned from December 1, 2008.

In May 2012 and May 2014 the Board remanded the matter for further evidentiary development.

Subsequently, in a June 2015 rating decision, the RO granted service connection for a total knee replacement and assigned a 100 percent rating, effective April 20, 2015.  A 100 percent rating was assigned from June 1, 2015 and a 30 percent rating was assigned effective June 1, 2016.  

This matter was again before the Board in October 2015.  The Board determined that it did not have jurisdiction over the 30 percent rating assigned in the June 2015 rating decision, effective, June 1, 2016.  Notwithstanding, the Board granted a 
20 percent rating prior to April 20, 2015 for the appellant's right knee disability, based on meniscus damage.  Separate 10 percent ratings prior to April 20, 2015 were also assigned based on functional loss and instability of the right knee.  The Board denied entitlement to an extraschedular evaluation for the right knee disability prior to April 20, 2015.  Lastly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded for additional evidentiary development.  

In May 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the October 2015 Board's denial of entitlement to an extraschedular evaluation for the right knee disability prior to April 20, 2015 and remanded the matter to the Board.  The JMR noted that in October 2015 the Board also (1) prior to April 20, 2015, granted a 20 percent disability rating for the service-connected right knee disability, based on meniscus damage; (2) prior to April 20, 2015, granted a separate 10 percent disability rating for the service-connected arthritis of the right knee, based on functional loss; and (3) prior to April 20, 2015, granted a separate 10 percent disability rating for the service-connected right knee disability, based on instability.  It asked that these issues not be disturbed so the Board will not address them any further.

In a November 2015 Statement in Support of the Claim, the Veteran appears to have raised the issue of entitlement to a temporary total rating due to treatment for the service-connected right knee disability.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The JMR determined that the Board's adjudication of the issue of entitlement to an extraschedular rating for the Veteran's right knee disability was premature in light of the Board's remand of the TDIU matter for further development.  Specifically, it was asserted that in remanding the issue of entitlement to a TDIU, the Board acknowledged that additional development was necessary on the issue of employability in relation to the Veteran's service-connected right knee disability.  Thus, the extraschedular rating for a right knee disability may be impacted by the development of additional evidence with regard to a TDIU.  The parties determined that remand is warranted for the Board to ensure that the VA has completed the development of evidence regarding employability prior to its adjudication of the issue of entitlement to an extraschedular rating for a right knee disability.  

In light of the foregoing, the Board must defer adjudication of the claim of entitlement to an extraschedular rating for the Veteran's right knee disability until the development of the TDIU claim has been completed.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all actions needed to resolve the matter of entitlement of a TDIU remanded in the Board's October 2015 decision.  Then adjudicate the issue.  

2.  Thereafter, readjudicate the issue of entitlement to an extraschedular rating for a right knee disability prior to April 20, 2015.  If any benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).

